Case 1:11-cv-01115-CFC Document114 Filed 03/04/21 Page 1 of 11 PagelD #: 1534

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF DELAWARE

BRUCE WOOD,
Petitioner,

V. Civil Action No. 11-1115-CFC
ROBERT MAY, Warden

and ATTORNEY GENERAL OF
THE STATE OF DELAWARE,

Nee ee me tee ee tee “Saget” Ne “age amet “eet”

Respondents.'

 

MEMORANDUM

I. INTRODUCTION

In 2007, a Delaware Superior Court jury convicted Petitioner Bruce Wood of
sixteen counts of first degree rape and two counts of continuous sexual abuse of a
child. See Wood v. State, 956 A.2d 1228, 1230 (Del. 2008). He was sentenced to a
total of 290 years of Level V incarceration. See State v. Wood, 2017 WL 2799170, at *1
(Del. Super. Ct. June 27, 2017). The Delaware Supreme Court affirmed his convictions
and sentences on direct appeal. See Wood, 956 A.2d at 1233. Petitioner filed three
motions for post-conviction relief pursuant to Delaware Superior Court Criminal Rule 61.
See State v. Wood, 2017 WL 2799170, at *1 (Del. Super. Ct. June 27, 2017). The
Superior Court denied all three Rule 61 motions, and the Delaware Supreme Court

affirmed those decisions. See id; Wood v. Stafe, 187 A.3d 1248 (Del. 2018).

 

‘Warden Robert May has replaced former Warden Perry Phelps, an original party to the
case. See Fed. R. Civ. P. 25(d).
Case 1:11-cv-01115-CFC Document114 Filed 03/04/21 Page 2 of 11 PagelD #: 1535

In 2015, the Honorable Gregory M. Sleet denied as time-barred Petitioner's
Petition for Writ of Habeas Corpus filed Pursuant to 28 U.S.C. § 2254. (D.1. 59; D.I. 60)
Judge Sleet alternatively denied some claims as procedurally barred and some claims
as failing to satisfy the requirements of § 2254(d)(1). (D.I. 59) Petitioner appealed the
denial of his § 2254 Petition. (D.1. 64) Shortly thereafter, Petitioner filed a motion for
reargument (D.I. 62), which Judge Sleet denied on March 6, 2015. (D.I. 71; D.I. 72)
Petitioner appealed that decision. (D.]. 75) In August 2015, the Third Circuit issued an
order declining to issue a certificate of appealability with respect to the denial of
Petitioner's habeas Petition and his Motion for Reargument. (D.I. 77)

In June 2016, Petitioner filed a Rule 60(b)(6) motion for reconsideration (D.I. 81;
D.I. 85; D.!. 87) and a motion for an evidentiary hearing (D.I. 80). Judge Sleet denied
these motions in February 2017. (D.I. 92; D.I. 93) Petitioner appealed that decision
(D.I. 98), and the Third Circuit Court of Appeals terminated the appeal after denying
Petitioner's application for a certificate of appealability (D.1.110).

In January 2018 and January 2020, Petitioner filed applications in the Third
Circuit requesting permission to file a second or successive habeas petition. The Third
Circuit denied both applications. See In re: Bruce Wood, C.A. No. 18-1098, Order (3d
Cir. Feb. 27, 2018); In re: Bruce Wood, C.A. No. 19-2661, Order (3d Cir. Feb. 5, 2020).

In July 2020, Petitioner filed the “Motion to Reopen Habeas Corpus Petition
Pursuant to Federal Rule of Civil Procedure 60(b)(6) and/or Rule 60(d)(3)” presently

pending before the Court. (D.I. 113)
Case 1:11-cv-01115-CFC Document114 Filed 03/04/21 Page 3 of 11 PagelD #: 1536

li. STANDARD OF REVIEW
Federal Rule of Civil Procedure 60(b) provides that a party may file a motion for

relief from a final judgment for the following reasons:

(1) mistake, inadvertence, surprise, or excusable neglect; (2)

newly discovered evidence, that with reasonable diligence,

could not have been discovered in time to move for a new trial

under Rule 59(b); (3) fraud (whether previously called intrinsic

or extrinsic), misrepresentation or other misconduct of an

adverse party; (4) the judgment is void; (5) the judgment has

been satisfied, released or discharged; it is based on an

earlier judgment that has been reversed or vacated; or

applying it prospectively is no longer equitable; or (6) any

other reason that justifies relief.
Fed. R. Civ. P. 60(b). A Rule 60(b)(2) motion seeking relief on the basis of “newly
discovered evidence” and a Rule 60(b)(3) motion seeking relief on the basis of fraud
must be filed no more than a year after the entry of the judgment, order, or date of
proceeding. See Fed. R. Civ. P. 60(c)(1). A Rule 60(b)(6) motion seeking relief for “any
other reason” must be filed within a “reasonable time,” which is determined by
considering the interest of finality, the reason for delay, the practical ability of the litigant
to learn earlier of the grounds relied upon, and the consideration of prejudice, if any, to
other parties. See Dietsch v. United States, 2 F. Supp. 2d 627, 633 (D.N.J. 1988). Asa
general rule, a Rule 60(b)(6) motion filed more than one year after final judgment is
untimely unless “extraordinary circumstances” excuse the party’s failure to proceed
sooner. See, e.g., Pioneer Inv. Services Co. v. Brunswick Ass’n. Ltd. P’ship, 507 U.S.
380, 393 (1993) (stating “a party who failed to take timely action due to ‘excusable
neglect’ may not seek relief more than a year after the judgment by resorting to

subsection (6).”); see also Mitchell v. Fuentes, 761 F. App’x 109, 111 (3d Cir. 2019)
3
Case 1:11-cv-01115-CFC Document114 Filed 03/04/21 Page 4 of 11 PagelD #: 1537

(stating “[w]hile the one-year limit does not explicitly apply to Rule 60(b)(6) motions, a
movant under Rule 60(b)(6) must show ‘extraordinary circumstances ‘ justifying the
reopening of a final judgment.”); Moolenaar v. Gov't of the V.1., 822 F.2d 1342, 1348 (3d
Cir.1987) (Rule 60(b)(6) motion filed almost two years after judgment was not made
within a reasonable time); Fattah v. United States, 2020 WL 42759, at *2 (E.D.PA. Jan.
2, 2020) (stating “a motion filed under Rule 60(b)(6) more than one year after final
judgment is generally considered untimely unless exceptional circumstances justify the
delay.”).

A motion filed pursuant to Rule 60(b) is addressed to the sound discretion of the
trial court guided by accepted legal principles applied in light of all relevant
circumstances. See Pierce Assoc., Inc. v. Nemours Found., 865 F.2d 530, 548 (3d Cir.
1988). When considering a Rule 60(b)(6) motion, a court must use a “flexible,
multifactor approach ... that takes into account all the particulars of a movant's case.”
Cox v. Horn, 757 F.3d 113, 122 (3d Cir. 2014). Granting such a motion, however, is
warranted only in the “extraordinary circumstance[ ] where, without such relief, an
extreme and unexpected hardship would occur.” /d. at 120. It is not appropriate in a
Rule 60(b) motion to reargue issues that the court has already considered and decided.
Brambles USA Inc. v. Blocker, 735 F. Supp. 1239, 1240 (D. Del. 1990).

Rule 60(d)(3) provides that a court has the power to “set aside a judgment for
fraud on the court.” Fed. R. Civ. P. 60(d)(3). The concept of “[f]raud upon the court
should ... embrace only that species of fraud which does or attempts to, subvert the

integrity of the court itself, or is a fraud perpetrated by officers of the court so that the
Case 1:11-cv-01115-CFC Document 114 Filed 03/04/21 Page 5 of 11 PagelD #: 1538

judicial machinery cannot perform in the usual manner its impartial task of adjudging
cases that are presented for adjudication, and relief should be denied in the absence of
such conduct.” Hobbs v. Pennell, 2009 WL 1975452, at * 3 (D. Del. Jul.08, 2009).
Relief under Rule 60(d)(3) is available upon a showing of: (1) intentional fraud; (2) by an
officer of the court; (3) which is directed at the court itself; and (4) that “in fact deceives
the court.” Gillespie v. Janey, 527 F. App'x 120, 122 (3d Cir. 2013). A party seeking to
reopen a case under Rule 60(d)(3) must establish fraud upon the court by clear and
convincing evidence. See Fake v. Pennsylvania, 830 F. App’x 712, 713 (3d Cir. 2020).
Additionally, when, as here, a district court is presented with a Rule 60(b) motion

after it has denied the petitioner's federal habeas application, the court must first
determine if the Rule 60(b) motion constitutes a second or successive application under
the Antiterrorism and Effective Death Penalty Act (“AEDPA”). As articulated by the
Third Circuit:

in those instances in which the factual predicate of a

petitioner's Rule 60(b) motion attacks the manner in which the

earlier habeas judgment was procured and not the underlying

conviction, the Rule 60(b) motion may be adjudicated on the

merits. However, when the Rule 60(b) motion seeks to

collaterally attack the petitioner's underlying conviction, the

motion should be treated as a successive habeas petition.
Pridgen v. Shannon, 380 F.3d 721, 727 (3d Cir. 2004). In Gonzalez v. Crosby, 545 U.S.
524, 529 (2005), the Supreme Court provided several examples of Rule 60(b) motions
that were actually habeas claims, including a motion seeking leave to present newly

discovered evidence, a motion attacking the effectiveness of trial counsel, and a motion

seeking relief for “any other reason” under Rule 60(b)(6). /d. at 531.
Case 1:11-cv-01115-CFC Document114 Filed 03/04/21 Page 6 of 11 PagelD #: 1539

Under AEDPA, a prisoner cannot file a second or successive habeas petition
without first obtaining approval from the Court of Appeals. Absent such authorization, a
district court cannot consider the merits of a subsequent petition. 28 U.S.C. §
2244(b)(3)(A). “When a second or successive habeas petition is erroneously filed in the
district court, the district court’s only option is to dismiss the petition or transfer it to the
court of appeals pursuant to 28 U.S.C. § 1631.” Robinson v. Johnson, 313 F.3d
128,139 (3d Cir. 2002).

lil. |©DISCUSSION

Petitioner asks the Court to reopen his habeas proceeding based on alleged
newly discovered evidence of his actual innocence that overcomes the “court’s time-
bar.” (D.I. 113 at 14-15) In addition, Petitioner appears to allege that the “newly
discovered evidence” provides support for his allegations concerning “defense counsel's
and the prosecution’s actions and inactions that were missing when the court denied
[his] petition on the merits.” (/d.) According to Petitioner:

there was no physical evidence in [his] case that a crime ha[d]

even been committed. Guilt or innocence was determined

solely on the State’s witnesses against [him]. Since there was

no physical evidence, the only way to prove his innocence is

to prove the testimony against him by the State’s witnesses is

false, by showing lies, contradictions, inconsistencies and

false evidence.
(D.I. 113 at 20) The “newly discovered evidence” consists of: (1) Petitioner's affidavit
asserting his innocence; (2) medical records from the Department of Correction (DOC)

that allegedly show that Defendant had a sexually transmitted disease that two of his

rape victims did not contract; (3) “medical facts” about: (a) Celexa and other
Case 1:11-cv-01115-CFC Document 114 Filed 03/04/21 Page 7 of 11 PagelD #: 1540

psychotropic medications administered to Petitioner while in prison; (b) compulsive
lying; and (c) brain injury; (4) admission records from Meadow Wood Hospital for
October 30, 2005, the date of abuse provided by the victims; (5) Petitioner's counseling
records; (6) one of the victim’s internet records; (7) letters from Lowes in 2017 stating
Petitioner was never an employee and an affidavit from Petitioner dated 2018 stating
that he was never employed by Lowes; (8) a 2019 affidavit from Shawn Burnett
asserting that he could have testified about the difference between crystal meth and
crack; and (9) a 2019 affidavit from Petitioner’s son Dillon Wood attesting to Petitioner's
innocence. (D.I. 113)

As an initial matter, Petitioner's vague and unsupported statements that the
State provided “fraudulent facts and evidence” during the habeas proceeding do not
warrant reopening the case under Rule 60(d)(3). (D.I. 113 at 16) Petitioner purports to
provide all of his newly discovered evidence to demonstrate fraud on the court. But
Petition’s recitation of this evidence is really an attempt to establish an independent
claim of actual innocence. The evidence does not establish the type of intentional fraud
upon the court contemplated by Rule 60(d)(3).

Despite Petitioner's attempt to characterize his current challenge as an attack on
the integrity of Judge Sleet’s original timeliness ruling (D.I. 115 at 15), the Court is not
persuaded that the instant motion is a true Rule 60(b) motion. Rather, the Motion
constitutes a second or successive habeas petition under § 2244, because it: (1)

“seek(s] leave to present ‘newly discovered evidence’ [] in support” of his actual
Case 1:11-cv-01115-CFC Document 114 Filed 03/04/21 Page 8 of 11 PagelD #: 1541

innocence argument previously denied;? and (2) challenges the same 2007 rape
convictions challenged in the Petition. Since there is no indication that the Third Circuit
Court of Appeals authorized the filing of the pending Motion, the Court will dismiss the
instant Motion for lack of jurisdiction.* See Rule 4 of the Rules Governing Section 2254
Cases in the United States District Court, 28 U.S.C. foll. § 2254 (authorizing summary
dismissal of § 2254 petitions); 28 U.S.C. § 2244(b)(1).

Even if the Court were to treat the instant Motion as a true Rule 60(b) Motion, it
would not warrant reconsideration of the original holding that the Petition was time-
barred, or reconsideration of the alternative holdings that the Petition was procedurally
barred and meritless under § 2254(d)(1). First, the Petition was dismissed on January
22, 2015, and the instant Rule 60(b) motion was filed more than five years later, on July
15, 2020. Whether treated as a Rule 60(b)(2) motion,‘ with a one-year filing deadline,

or a Rule 60(b)(6) motion, with a filing deadline predicated on reasonableness but also

 

2See Gonzalez, 545 U.S. at 531.

3Nothing in the motion comes close to satisfying the substantive requirements for a
second or successive petition under 28 U.S.C. § 2244(b)(2). And because the Third
Circuit recently denied two of Petitioner's applications seeking permission to file a
second or successive habeas petition, the Court concludes that it would not be in the
interest of justice to transfer this case to the Third Circuit.

4A motion based on newly discovered evidence constitutes a Rule 60(b)(2) motion even
if the petitioner attempts to disguise it as a Rule 60(b){6) motion. See Burton v. Horn,
2018 WL 5264336, at *6 (E.D. Pa. Oct. 22, 2018) (“[T]he function of a motion, not the
caption of the motion, dictates which Rule applies.”). The Rule 60(b)(6) catch-all
provision is to be utilized when the requested relief is not available in the enumerated
categories of (b)(1)-(3). When the requested relief falls into one of three sub-categories,
the catch-all provision is not available. See Walsh v. United States, 639 F. App'x 108,
111 (3d Cir. 2016); see also Barnett v. Neal, 860 F.3d 570, 573 (2017) (noting “if the
asserted grounds for relief fall within the terms of the first three clauses of Rule 60(b),
relief under the catchall provision is not available.”)

8
Case 1:11-cv-01115-CFC Document114 Filed 03/04/21 Page 9 of 11 PagelD #: 1542

not usually longer than one year, the instant motion is untimely. See, e.g. Gibson v.
Beard, 2019 WL 6907399, at *7 (E.D. Pa. Dec. 19, 2019) (finding that, even if a motion
for reconsideration filed three and one-half years after the dismissal of the habeas
petition was a true Rule 60(b)(6) motion, it was time-barred).

Second, to the extent Petitioner asserts that his “actual innocence” claim serves
as a gateway claim under McQuiggan v. Perkins, 569 U.S. 383 (2013) to overcome the
statute of limitations bar and constitutes an extraordinary circumstance sufficient to
satisfy Rule 60(b)(6)’s standard, his argument is unavailing. The McQuiggin Court
cautioned that “tenable actual-innocence gateway pleas are rare,” and a petitioner only
meets the threshold requirement by “persuad[ing] the district court that, in light of the
new evidence, no juror, acting reasonably, would have voted to find him guilty beyond a
reasonable doubt.” McQuiggin, 569 U.S. at 386. An actual innocence claim must be
based on “new reliable evidence — whether it be exculpatory scientific evidence,
trustworthy eyewitness accounts, or critical physical evidence [] that was not presented
at trial.” Schiup v. Delo, 513 U.S. 298, 324 (1995). Notably, evidence is not “new” for
purposes of establishing actual innocence “if it was available at trial, but a petitioner
merely chose not to present it to the jury.” Goldblum v. Klem, 510 F.3d 204, 226 n.14
(3d Cir. 2007). Finally, “newly discovered evidence” will only warrant relief under Rule
60(b)(2) if it: (1) is material and not merely cumulative; (2) could not have been
discovered before trial through the exercise of reasonable diligence; and (3) would
probably have changed the outcome of the trial.” In re Flonase Antitrust Litig., 879 F.3d

61, 70 (3d Cir. 2017).
Case 1:11-cv-01115-CFC Document 114 Filed 03/04/21 Page 10 of 11 PagelD #: 1543

The so-called “newly discovered evidence” Petitioner presents with the instant
motion fails on all counts. For instance, the DOC medical records, Petitioner's
counseling records, the admission record for Meadow Wood Hospital, the various
documents providing “medical facts,” and the victim’s internet records were available
and could have been discovered before trial through the exercise of reasonable
diligence. While the new letters from Lowes are dated 2017, Petitioner could have
obtained similar letters from Lowes regarding his non-employment status at the time of
his trial. As for Shawn Burnett's professed knowledge about the difference between
meth and crack and his implicit assertion that he could have provided testimony
concerning this information at the time of Petitioner’s trial, such testimony would not
have been material and was unlikely to change the outcome of Petitioner’s trial. As for
Dillon Wood's affidavit asserting the reasons why he believes his father is innocent, the
Court is not convinced that the affidavit is authentic. Dillon’s signature is illegible and the
notary certificate is ona completely separate page from the affidavit, with no indication
that the notary verified Dillon Wood's identity.

Finally, Petitioner has not identified “extraordinary circumstances where, without
such relief [of re-opening his habeas proceeding], an extreme and unexpected hardship
would occur.” Cox, 757 F.3d at 115. Thus, to the extent the instant Motion should be
treated as a true Rule 60(b) motion for reconsideration, the Court alternatively denies it

for failing to satisfy the requirements of Rule 60(b)(2) or Rule 60(b)(6).

10
Case 1:11-cv-01115-CFC Document114 Filed 03/04/21 Page 11 of 11 PagelD #: 1544

IV. CONCLUSION

For the aforementioned reasons, the Court will deny the instant Rule 60(b)/Rule
60(d)(3) motion. In addition, the Court will not issue a certificate of appealability,
because Petitioner has failed to make a “substantial showing of the denial of a
constitutional right.” 28 U.S.C. § 2253(c)(2); see United States v. Eyer, 113 F.3d 470

(3d Cir.1997); 3d Cir. LAR 22.2 (2011). A separate Order will be entered.

Dated: March 4, 2021 LL. rm Lo

UNITED STATES DISTRICT JUDGE

11
